DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 8/18/21 has been fully considered and made of record.   Claims 1-28 are now pending, in that 1-10 are product claims (unelected) and newly added claims 17-28 are added appears to be readable on elected invention.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Similar to claim 11 above also existed in claim 12 (see lines 4-5, and lines 14-15).
	It is unclear as to exactly what being referring to as “the wiring faces the through-holes” (claims 11-12, about line 11) is unclear as to whether or not the “wiring” connects to the through-hole.   Please be more specific.
	“is formed “(claim 15, lines 1-2; claim 16, lines 1-2; claim 21, line 1-2;claim 27, lines 1-2) not positive method limitation, the use of “forming the wiring from conductive  material . . . “ is suggested.
	Since the scope of the claims clearly directed to “a method of manufacturing  a printed circuit board “ (see claims 11-12 lines 1-2) and  dependent claims 17-19; 24-27 directed to material configured and/or material structure associated with the method  which do not further limit the claimed method because no method features found in these claims.  
	“a gap” (claim 26, line 1-2) no connection between this and the method.   Further define as to how “a gap” or forming of “a gap” and how the claimed “a gap” is being configured as so to interconnect w/ the rest of the method limitations in order to   
	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  forming a gap and interconnecting the gap with the rest of the method limitations; and providing conductive bonding members interposed between the element terminals and the wiring prior to step of bonding (claim 11-12 about lines 11-12, respectively), further step of directly interconnecting the wiring that faces the through-hole to the second surface of the insulative substrate and the through-hole”, in order to produce the claimed printed circuit board.

Response to Arguments
Applicant’s arguments with respect to pending claims 11-12, 15-16 and newly added claims 17-28 have been considered but are moot because of the 112 rejections (see above).
Non-elected product claims 1-10 are requested to be cancelled.    Applicant reserves a right to pursue unelected product claims 1-10 in a divisional/ continuation application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt